DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/14/21 has been entered.

Information Disclosure Statement
	The IDS submitted 5/14/21 has been considered. The references in this IDS do not appear to have affected the allowability of the claims as pointed out below.

Allowable Subject Matter
Claims 1 and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regard to claim 1, the examiner has found applicant’s arguments concerning the previous rejection under 35 U.S.C. 102(a)(1) in view of Hoffman et al. (US 5,002,537, cited previously and hereafter ‘Hoffman’) persuasive. Though Hoffman discloses a drive unit for an infusion device (see Figs. 4-5), the drive unit comprising: a pump drive (assembly of sleeve 66, tubular member 50, and sleeve 72) configured to couple to a dosing unit (assembly of 4, 14, and 12) to control operation of the dosing unit (see line 6 col. 4 through line 20 col. 5), wherein the dosing unit has a dosing cylinder (cartridge 4 and hub 14 together being interpreted as the dosing cylinder) and a piston (130) slidingly and sealingly arranged inside the dosing cylinder (see para beginning line 30 col. 6); and a blocking member (arms 52) that is movable between a blocking configuration (closed/inward configuration) and an enabling configuration (open/outward configuration seen in Fig. 4), wherein in the enabling configuration the blocking member permits coupling and decoupling of the pump drive and the dosing unit (see line 6 col. 4 controlled by a position of the plunger rod along the displacement axis in combination with the rest of the elements of claim 1. The prior art of record does not present an obvious way to modify Hoffman to satisfy this limitation and furthermore Modifying Hoffman in order to satisfy this limitation would require significantly altering the way in which Hoffman operates and the claim is thus being considered non-obvious over Hoffman.
Claims 4, 6, 7, 9, 10, and 13-14 depend from claim 1.
As to claim 5, the applicant has rewritten claim 5 into independent form. It was noted in the 1/7/21 office action that Claim 5 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
As to claim 8, the applicant took the examiner’s previous suggestion of amending claim 8 to say that the movement of the blocking member between the enabling configuration and the blocking configuration is controlled by the valve controller as a function of a configuration of the valve controller in order to overcome the instant rejection. Though Hoffman was modified in the previous office action to include a valve controller in view of Young et al. (US 5,788,673, cited previously and hereinafter 'Young'), Hoffman/Young is silent to the limitations of wherein movement of the blocking member between the enabling configuration and the blocking configuration is controlled by the valve controller as a function of a configuration of the valve controller in combination with the rest of the limitations of claim 8.
As to claim 11, the applicant has rewritten claim 11 into independent form. It was noted in the 1/7/21 office action that Claim 11 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
a plunger rod that is displaceable along a displacement axis (X), the plunger rod configured to operatively couple with the piston of the dosing unit and wherein movement of the blocking member between the blocking configuration and the enabling configuration is controlled by a position of the plunger rod. Hoffman is silent to these limitations in combination with the rest of the limitations of claim 15 and is being considered allowable for reasons similar to those mentioned above with regard to claim 1.
Claim 16 is considered allowable as it refers to a method for operatively coupling the dosing unit and the infusion device drive unit of allowable claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001.  The examiner can normally be reached on M-Th 9:00am-6:30pm, F 9:00am-1:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/James D Ponton/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783